Citation Nr: 1627644	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously remanded by the Board in December 2013.  In that decision, the Board found that the issue of entitlement to a TDIU had been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue remains part-and-parcel of the increased rating claim on appeal.


FINDINGS OF FACT

1.  For the period prior to February 6, 2010, the Veteran's lumbar strain was not manifested by range of motion measurements or additional symptomatology that would more nearly approximate limitation of forward flexion of 30 degrees or less or favorable ankylosis.

2.  For the period from February 6, 2010 through December 21, 2014, the Veteran's lumbar strain was manifested by forward flexion limited to 30 degrees but was not manifested by additional symptomatology that would more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.

3.  For the period from December 22, 2014 onward, the Veteran's lumbar strain was manifested by muscle spasms resulting in antalgic gait but was not manifested by additional symptomatology that would more nearly approximate forward flexion to 30 degrees or less or favorable ankylosis.

4.  For the period prior to February 12, 2014, the Veteran's service-connected disabilities did not prevent the Veteran from performing sedentary employment.

5.  Resolving doubt in favor of the Veteran, for the period from February 12, 2014, the Veteran's service-connected disabilities did preclude the Veteran from being able to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent prior to February 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a staged rating of 40 percent from February 6, 2010, through December 21, 2014, and 20 percent thereafter for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a TDIU rating prior to February 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).

4.  The criteria for a TDIU rating from February 12, 2014, to December 21, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).

4.  The criteria for a TDIU from December 22, 2014, onward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  With regard to the increased rating claim, a standard May 2009 letter satisfied the duty to notify provisions.  With regard to the claim for entitlement to a TDIU, in February 2014 the Veteran submitted separate claims on a VA Form 21-526EZ.  The notice that accompanied this form satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in May 2009 and December 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Increased Rating Claim

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's low back disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, as a lumbosacral strain.  Disabilities rated pursuant to this DC are to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if intervertebral disc syndrome is present, which in this case it is not.

Under the General Formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The General Formula does not provide a 30 percent rating for thoracolumbar spine disabilities.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.

Painful motion is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

B.  Analysis

The Veteran seeks a disability rating in excess of 20 percent for her lumbar strain.  The appeal period before the Board begins on April 14, 2008, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a staged 40 percent rating, but no higher, is warranted from February 6, 2010, to December 21, 2014, and that a 20 percent rating is warranted for the remainder of the appeal period.

The following analysis, therefore, will be separated into three distinct periods: prior to February 6, 2010, from February 6, 2010 through December 21, 2014, and from December 22, 2014, onward.  Thereafter, the Board will discuss other considerations related to the increased rating claim, such as an extraschedular rating.

Prior to February 6, 2010

For the period prior to February 6, 2010, the Board finds that the Veteran's lumbar strain does not more nearly approximate the criteria for a disability rating in excess of 20 percent pursuant to DC 5237.  

This conclusion is supported by the May 2009 VA examination report, which revealed range of motion testing results that approximate a disability rating less than 20 percent under DC 5237.  The examination report did not reveal that the Veteran's pain, weakness, incoordination, and fatigue would result in an additional limitation of motion that would approximate forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, the rate for a higher, 40 percent, rating.  Further, the Board recognizes that in her July 2009 Notice of Disagreement, the Veteran wrote that her back pain was so bad that she needed to take off work.  While the Board has considered this favorable evidence, it does not show that the back pain produced additional limitation of motion.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

The examination report did not show that the Veteran's disability is manifested in muscle spasms; however the Board acknowledges that the Veteran has been treated for such and also that more recent examinations do show muscle spasms.  See July 2009 Notice of Disagreement.  Therefore, the Board finds the Veteran's statements regarding that symptom to be credible and notes that she is also competent to report such readily observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regardless, there is still no evidence that for this portion of the appeal period the muscle spasms were so severe as to cause an antalgic gait.

The Board also recognizes that the Veteran believes the May 2009 examination to be inadequate due to its brevity.  See July 2009 Notice of Disagreement.  However, the Board is entitled to assume the competence of a VA examination.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the examination report, the Board notes that the examiner detailed the Veteran's symptoms and her resultant functional limitations.  The examiner also indicated that the Veteran's medical records were reviewed.  Thus, the Board finds no justification for finding the examination inadequate.

In summary, the Veteran filed her claim for a disability rating in excess of 20 percent for lumbar strain, and the evidence of record prior to February 6, 2010, did not show that this disability more nearly approximated the criteria for a higher rating.  38 C.F.R. § 4.71a, DC 5237.  In this regard, there is no doubt to be resolved.  A higher, 40 percent rating, prior to February 6, 2010, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

From February 6, 2010, through December 21, 2014

For the period from February 6, 2010 through December 21, 2014, the Board finds that there is a reasonable basis to conclude that the lumbar strain experienced a temporary increase in severity and approximated the criteria corresponding to a 40 percent rating pursuant to DC 5237.

This conclusion is supported by a November 2011 private medical examination by Dr. M.F.  The examination, while conducted for all of the Veteran's chronic disabilities, both service connected and non-service connected, included a range of motion study for her thoracolumbar spine.  This study showed her forward flexion to be limited to 30 degrees.  Based on these results, the Board finds that her lumbar strain did approximate the criteria for a 40 percent rating pursuant to DC 5237.  38 C.F.R. § 4.71a.  

The Board has chosen February 6, 2010 as the delineating point from which this increased staged rating is warranted due to a private examination report of the same date which noted that the Veteran experienced very limited back motion, especially in terms of forward flexion.  While the report did not include a range of motion study, the Board resolves doubt in favor of the Veteran and finds that her increase in severity did begin at this point in time.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  In other words, that is the earliest date at which the Board finds the increase in severity of her disability to be factually ascertainable.  See, generally, 38 C.F.R. § 3.400(o)(2).

A higher, 50 percent rating is not warranted because the evidence does not show the lumbar strain to more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  The medical evidence shows that the Veteran does not have ankylosis.  The Board has considered whether an increased rating may be warranted based on additional functional loss and limitation of motion caused by pain, weakness, fatigue, incoordination, and muscle spasms; however, the paucity of additional evidence during this portion of the period on appeal makes such a determination untenable.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The evidence does not show that these symptoms cause additional limitation of motion or that they would more nearly approximate unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.7.  Thus, a higher, 50 percent rating is not warranted.

The record contains a December 2010 letter from a VA doctor in which it was recommended that she take a month long leave from work because her chronic disabilities caused her not to be able to do any bending, lifting, reaching, or excessive standing or sitting.  The Board notes that this letter refers to the cumulative effects of her treated disabilities, to include those which are not service connected such as diabetes mellitus, fibromyalgia, and possible multiple sclerosis.  VA examiners have delineated the symptoms of those disabilities from the Veteran's lumbar strain, and so the Board will not attribute their symptoms and functional affects to the service-connected lumbar strain.  See Mittleider v. West, 11 Vet. App. 181 (1998); and see, e.g., December 2014 VA examination report.  The evidence of record has not shown that the Veteran's lumbar strain, alone, would be so severe as to prevent her from bending, lifting, reaching, or excessive sitting or standing; and, thus, this December 2010 letter does not tilt the weight of the evidence in favor of a rating in excess of 40 percent.
In summary, for the period from February 6, 2010, through December 21, 2014, the Board finds that the Veteran's lumbar strain more nearly approximates the criteria for a 40 percent rating pursuant to DC 5237 based on forward flexion limited to 30 degrees.  There is no further reasonable doubt that can be resolved in the Veteran's favor.  A disability rating of 40 percent, but no higher, is warranted for this portion of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

From December 22, 2014, Onward

For the period from December 22, 2014, the Board finds that the Veteran's lumbar strain more nearly approximates the criteria corresponding to a 20 percent rating pursuant to DC 5237.

This conclusion is supported by the December 2014 VA examination, wherein range of motion measurements more nearly approximated a rating less than 20 percent but it was shown that the Veteran's muscle spasms result in abnormal gait or spinal contour.  Based on the aggravating muscle spasms, the Board finds that the lumbar strain approximates the criteria for a 20 percent rating pursuant to DC 5237.  38 C.F.R. § 4.71a.

A higher, 40 percent, rating is warranted where forward flexion is limited to 30 degrees or less or where there exists favorable ankylosis of the thoracolumbar spine.  The range of motion testing during this portion of the appeal period has not shown the Veteran's forward flexion to be so limited, and there is no evidence of ankylosis.  Accordingly, the Board finds that a higher, 40 percent rating is not warranted.  38 C.F.R. § 4.71a, DC 5237.

The Board has considered whether the Veteran's muscle spasms, pain, weakness, incoordination, and fatigue cause any additional functional loss and limitation of motion; however, the December 2014 examiner opined that such a conclusion could not be reached without resort to mere speculation.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The Board finds the examiner's conclusion to be substantiated by his rationale, in which it was noted that any effects of possible flare-ups or repetition would vary from incident to incident and would occur unobserved by the examiner.  The Veteran also did not report that those symptoms result in additional limitation of motion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the Board finds that those symptoms do not cause the Veteran's lumbar strain to more nearly approximate the criteria corresponding to a rating in excess of 20 percent.  38 C.F.R. § 4.71a, DC 5237.  A higher rating is not warranted.

In summary, from December 22, 2014, the Veteran's lumbar strain approximates the criteria corresponding to a 20 percent rating pursuant to DC 5237.  There is no doubt to be resolved.  A 20 percent rating is warranted for this portion of the period on appeal.

Other Considerations

The Board has considered whether further staging of the ratings may be warranted; however, the evidence does not support such a conclusion.  The Board has already resolved reasonable doubt to grant a higher, staged rating for a portion of the period on appeal where the Veteran's disability approximated a level of greater severity.  Further staging of the disability rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has considered the Veteran's complaints of leg numbness and the potential for the assignment of a separate rating for radiculopathy; however, such a disability has not been diagnosed.  While the Veteran is competent to relate such a readily observable symptom, she is does not possess the requisite medical training or expertise to diagnose this disability or to attribute the symptoms to her lumbar strain.  See Jandreau, 492 F.3d at 1377.  Thus, a separate rating is not warranted.

The Board notes the presence of treatment records showing that the Veteran has reported to having degenerative arthritis in her low back.  This disability has not been substantiated by radiographic imaging; and accordingly it is not a current diagnosis.  Further, the Veteran is not competent to render such a diagnosis because she lacks the requisite medical training or expertise.  See Jandreau, 492 F.3d at 1377.  Thus, the separate Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes was not for application.  See 38 C.F.R. § 4.71a.

The Board has considered the Veteran's allegation that her back pain medications were disabling.  See February 2011 Statement in Support of Claim.  The Veteran was prescribed hydrocodone to take at night before bed and took over the counter medication (Aleve) during the day.  The December 2014 VA examiner opined on the functional effects of this medication regimen and stated that the night time use of hydrocodone produced little or no risk of drowsiness or impairment during the day, and that the Aleve also did not cause any disabling or adverse effects.  Given this opinion, in addition to the fact that the Veteran did not describe with any specificity the disabling effects of her medication regimen, the Board is persuaded that they did not increase her impairment.

The Board has also considered whether an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) it must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Evaluation of an extraschedular rating must also consider the compound/combined impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board cannot grant an extraschedular rating in the first instance; rather it must first be referred to the Director, Compensation Service(Director), for consideration.  In this case, the Veteran's disability was referred to the Director and in a March 2015 Advisory Opinion entitlement to an extraschedular rating was denied.  This determination is not binding, and the Board must review the issue de novo.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).

Here, the Board finds that the symptoms and functional impairments of the lumbar strain have been adequately addressed by the schedular criteria.  While the schedular criteria are generally based on objective findings, the Veteran's additional symptoms such as pain, weakness, fatigue, incoordination, and spasms and their functional impacts have been considered in accordance with DeLuca and Mitchell.  The Board has also considered the Veteran's allegation that her back pain medications caused additional impairment; however, for the reasons discussed above, the Board has found them to not be credible and determined that her back medications did not cause additional impairment.  Thus, the rating criteria have adequately described her level of disability and the first element of Thun is not met.  

The Board recognizes the Veteran argued that her back pain caused marked interference with employment in June and July of 2009 where she was unable to work; however, as the Board has found that the first element of Thun is not met, an extraschedular rating is not warranted.  See July 2009 Notice of Disagreement.  Accordingly, the assignment of an extraschedular rating is not warranted.

The Board notes that it will discuss entitlement to an extraschedular TDIU in the section below.

In conclusion, the Board finds that for the period from February 6, 2010 through December 21, 2014, the Veteran's lumbar strain is to be rated as 40 percent disabling pursuant to DC 5237, and for all other portions of the period on appeal it is to be rated as 20 percent disabling.

III.  TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, a case may be submitted to the Director, Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Upon review of the claims file, the Board finds that service connected in this case is in effect for lumbar strain (rated 20 percent prior to February 6, 2010, 40 percent from February 6, 2010 through December 21, 2014, and 20 percent thereafter), bronchial asthma (rated 10 percent), status post tonsillectomy (rated 0 percent), scar (rated 0 percent), and from February 12, 2014, posttraumatic stress disorder (PTSD) (rated 50 percent).  Prior to February 6, 2010, the Veteran's combined disability rating is 30 percent.  From February 6, 2010, to February 11, 2014, the combined disability rating is 50 percent.  From February 12, 2014, to December 21, 2014, the combined rating is 70 percent.  And from December 22, 2014 onward, the combined disability rating is 60 percent.

For the period from February 12, 2014, to December 21, 2014, where the Veteran's combined disability rating is 70 percent, the Veteran also has at least one disability rated at 40 percent or more (her lumbar strain and her PTSD).  Thus, for this portion of the appeal period, the percentage requirments of section 4.16(a) are met for the purposes of consideration of her claim for entitlement to a TDIU rating.  38 C.F.R. § 4.16(a).  For remaining portions of the appeal period, the percentage requirements of section 4.16(a) are not met, and therefore her claim for entitlement to a TDIU rating must be considered on an extraschedular basis under section 4.16(b).  38 C.F.R. § 4.16(b).  

The Board cannot grant an extraschedular TDIU in the first instance; rather it must first be referred to the Director, Compensation Service (Director), for consideration.  In this case, the issue was referred to the Director, and in a March 2015 Advisory Opinion entitlement to extraschedular TDIU was denied.  This determination is not binding, and the Board must review the issue de novo.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted from February 12, 2014, onward, first under section 4.16(a) and then under section 4.16(b).  Entitlement to an extraschedular TDIU under section 4.16(b) is not warranted prior to February 12, 2014.

Prior to February 12, 2014

For the reasons that follow, the Board finds that an extraschedular TDIU is not warranted prior to February 12, 2014.

Analysis of the period prior to February 12, 2014 can be subdivided into two separate periods because the evidence shows that prior to February 2011, the Veteran was gainfully employed by the United States Postal Service.  Thus, prior to that date, entitlement to an extraschedular rating for a TDIU is denied.  38 C.F.R. § 4.16.  Therefore, February 2011 to February 12, 2014, is the period that is under consideration for an extraschedular TDIU under section 4.16(b).

During this period, service connected was in effect for lumbar strain, bronchial asthma, status post tonsillectomy, and a scar.  Of these disabilities, the Veteran alleged that only the lumbar strain affected her ability to maintain employment.  See February 2010 VA Form 21-8940.  The Board's review of the evidence also does not show that the other service-connected disabilities affected her employment.

A review of the impact of the lumbar strain shows that it would not preclude the ability to secure and follow substantially gainful employment.  The Board reaches this conclusion, despite finding that her back disability increased in severity to a 40 percent disability rating from February 6, 2010.  While the back did worsen, the evidence of record does not show that it, alone, would have prevented her from maintaining employment.  The May 2009 VA examination report showed that it did not have a significant effect on work.  During a February 2010 private examination, the Veteran reported that her occupation was mostly sedentary and her co-workers would assist her with physical actions she could not complete-in other words, her physical impairments were accommodated.  A January 2014 VA Form 21-4192 completed by her former employer shows that she retired on disability due to the combined effects of her back, fibromyalgia, diabetes, and multiple sclerosis.  SSA records show that her back disability affected her ability to perform physical work but was not wholly disabling on its own.  Even assuming that the conclusion of the December 2014 VA examiner that her back disability would adversely affect physical tasks may be applicable to this portion of the appeal period, there is no indication that it would have prevented physical employment or, more importantly, that it would have prevented sedentary employment.  Indeed, despite the physical limitations resultant from her lumbar strain, the evidence does not show that this disability, alone, would have prevented her from performing sedentary employment, which is of the type that her education and experience were aligned with.  See February 2010 VA Form 21-8940.

Thus, the preponderance of the evidence weighs against the assignment of an extraschedular TDIU for the period prior to February 12, 2014.  There is no doubt to be resolved; an extraschedular TDIU is not warranted for this portion of the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

From February 12, 2014, Onward

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted from February 12, 2014, onward.  From February 12, 2014, through December 21, 2014, the TDIU is warranted under section 4.16(a), and thereafter it is warranted on an extraschedular basis under section 4.16(b).

This conclusion is supported by the addition of service connection for PTSD, rated as 50 percent disabling from February 12, 2014.  The Board has already found that the Veteran's lumbar strain affects her ability to perform physical labor and has noted that the December 2014 VA examiner determined it would have adverse effects on the performance of such labor.  Now, the Veteran also experiences mental impairment.  In that regard, the evidence of record is mixed with how much occupational impairment the PTSD causes.

November 2011 treatment records from the SSA, while prior to this particular period, help inform the Board's decision.  Those records, while acknowledging that the Veteran experiences mental deficiency, show that the Veteran's has the mental capacity to understand and follow instructions, to sustain attention to perform tasks, to interact with others in a work setting, and to tolerate workplace stress.  The Board notes that this evaluation was performed in consideration of the Veteran's depression, a nonservice-connected disability.  Nonetheless, later examinations show that the symptoms and effects of her depression and her PTSD cannot be separated; thus, for the purposes of this evaluation, all symptoms and effects are attributed to the Veteran's service-connected PTSD.  See Mittleider, 11 Vet. App. 181.  

A January 2014 private evaluation found that the Veteran's depression and PTSD would result in total occupational and social impairment.  While the Board recognizes that the Veteran's PTSD is rated as 50 percent disabling, approximating a lesser level of occupational and social impairment, it nonetheless finds this private examination report in favor of the Veteran's claim and considers it accordingly.

A November 2015 VA examination report shows that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran is able to perform activities of daily living and that she does so regularly.

After reviewing these reports, and also in consideration of the Veteran's statements, the Board finds the evidence to be in equipoise.  The Board has acknowledged that her lumbar strain does adversely affect her ability to perform physical employment and it required employer accommodation while she was still working.  The records relating to her mental health issues show that her mental capacity is also impaired, but it's unclear exactly to what extent.  Records from November 2011, prior to this portion of the appeal period, as well as the November 2015 VA examination report, essentially showed that they would not prevent her from maintaining employment.  The January 2014 private examination, however, characterized the mental impairment as much more disabling and that it would prevent her from maintaining employment.  The Board, therefore, will resolve all reasonable doubt in the Veteran's favor and find that the combination of her service-connected lumbar strain and PSTD does, in fact, result in an inability to secure and maintain substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

In arriving at the foregoing conclusion, the Board recognizes that the Veteran has not undergone a VA examination to address the combined impact of her service-connected disabilities on her ability to work.  Nevertheless, the Board finds that the totality of the evidence is sufficient for the Board to render its own assessment in this regard.  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

Thus, for the period from February 12, 2014, through December 21, 2014, a TDIU is warranted under section 4.16(a), and thereafter an extraschedular TDIU is also warranted under section 4.16(b).


ORDER

Entitlement to an increased disability rating for lumbar strain in excess of 20 percent disabling prior to February 6, 2010, is denied.

Entitlement to a staged disability rating for lumbar strain, rated as 40 percent disabling from February 6, 2010, through December 21, 2014, and rated as 20 percent disabling from December 22, 2014, onward, is granted.

Entitlement to TDIU prior to February 12, 2014, is denied.

Entitlement to TDIU under 38 C.F.R. § 4.16(a) from February 12, 2014, to December 21, 2014, is granted.

Entitlement to TDIU under 38 C.F.R. § 4.16(b) from December 22, 2014, onward is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


